

Exhibit 10.3


















RPT REALTY, L.P.








___________________________________




SECOND AMENDMENT
Dated as of June 30, 2020




to the




NOTE PURCHASE AGREEMENT
Dated as of September 30, 2015


___________________________________










Re: $50,000,000 4.09% Senior Guaranteed Notes, Series A, due September 30, 2025
$25,000,000 4.05% Senior Guaranteed Notes, Series B, due November 18, 2024
$25,000,000 4.28% Senior Guaranteed Notes, Series C, due November 18, 2026



























--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE NOTE PURCHASE AGREEMENT


This Second Amendment dated as of June 30, 2020 (the or this “Second Amendment”)
to the Note Purchase Agreement dated as of September 30, 2015 is between RPT
Realty, L.P. (formerly known as Ramco-Gershenson Properties, L.P.), a Delaware
limited partnership (the “Company”), and RPT Realty (formerly known as
Ramco-Gershenson Properties Trust), a Maryland real estate investment trust (the
“Trust”) and each of the institutions which is a signatory to this Second
Amendment (collectively, the “Noteholders”).


RECITALS:


A.The Company, the Trust and each of the Purchasers listed on Schedule A to the
Note Purchase Agreement (defined below) have heretofore entered into the Note
Purchase Agreement dated as of September 30, 2015, as amended by the First
Amendment dated as of December 21, 2017 (as amended, the “Note Purchase
Agreement”). The Company has heretofore issued (a) $50,000,000 aggregate
principal amount of its 4.09% Senior Guaranteed Notes, Series A, due September
30, 2025 (the “Series A Notes”), (b) $25,000,000 aggregate principal amount of
its 4.05% Senior Guaranteed Notes, Series B, due November 18, 2024 (the “Series
B Notes”) and (c) $25,000,000 aggregate principal amount of its 4.28% Senior
Guaranteed Notes, Series C, due November 18, 2026 (the “Series C Notes”;
together with the Series A Notes and the Series B Notes, the “Notes”), pursuant
to the Note Purchase Agreement. The Noteholders constitute the Required Holders
as defined in the Note Purchase Agreement.


B.The Company and the Noteholders now desire to amend the Note Purchase
Agreement in the respects, but only in the respects, hereinafter set forth.


C.Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement unless herein defined or the context
shall otherwise require.


D.All requirements of law have been fully complied with and all other acts and
things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.


Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:


Section 1. AMENDMENTS.


Section 1.1. Section 9 – Affirmative Covenants. Section 9 of the Note Purchase
Agreement is hereby amended to insert a new Section 9.10 to read as follows:


Section 9.10. Specified Period Fee. If, on the last day of any Specified Fiscal
Quarter, the Unsecured Debt Ratio is less than 1.50 to 1.0, the Company shall
pay a fee (the “Specified Period Fee”) to each holder in an amount equal 0.125%
(12.5 bps) multiplied by the aggregate principal amount of Notes held by such
holder, which fee shall be paid by the earlier of 5 Business Days following (a)
the date on which the Company has delivered its officer certificate pursuant to
Section 7.2 with respect to each such Specified Fiscal Quarter or (b) the date
on which the Company was required to deliver its officer certificate pursuant to
Section 7.2 with respect to each such Specified Fiscal Quarter, commencing with
the Specified Fiscal Quarter ending June 30, 2020, provided, however, that for
the avoidance of doubt, any payment of a Make-Whole Amount shall be calculated
assuming that no Specified Period Fee applies to any Notes.


Section 1.2. Section 10 – Negative Covenants. Section 10 of the Note Purchase
Agreement is hereby amended to insert a new Section 10.14 to read as follows:


Section 10.14. Minimum Liquidity Amount. At any time during the Specified
Period, neither the Company nor the Trust will permit the Liquidity Amount to be
less than $150,000,000.



--------------------------------------------------------------------------------



Section 1.3. Section 10.9 - Limitation on Unsecured Indebtedness. Section 10.9
of the Note Purchase Agreement is hereby amended to read in its entirety as
follows:


Section 10.9. Limitation on Unsecured Indebtedness. Neither the Company nor the
Trust will at any time permit the ratio of (i) Consolidated Total Unencumbered
Asset Value to (ii) Unsecured Indebtedness of the Trust (the “Unsecured Debt
Ratio”), the Company and their Subsidiaries to be less than (a) 1.25 to 1.0
during the Specified Period and (b) 1.50 to 1.00 at any other time.


Section 1.4. The definition of “Unencumbered Real Estate” set forth in Schedule
B of the Note Purchase Agreement is hereby amended by amending paragraph (e) set
forth therein to read in its entirety as follows:


(e) the Unencumbered Real Estate shall consist solely of Real Estate which has
(A) an aggregate occupancy level of tenants (excluding the Company or any of its
Affiliates) in possession (but not any tenant having under Lease 25,000 square
feet or more on a holdover or month-to-month basis), operating, paying rent and
which are not otherwise in default of at least eighty percent (80%) (or 0%
during the Specified Period and 70% during each of the fiscal quarters ended
December 31, 2021 and March 31, 2022) of the Net Rentable Area within such
Unencumbered Real Estate for the previous fiscal quarter of the Company based on
bona fide arm’s-length tenant Leases requiring current rental payments and which
are in full force and effect (provided, however, with respect to the
calculations set forth in this subsection (e)(A) the Net Rentable Area for any
tenants which have more than 10,000 square feet under Lease and which have
vacated their space shall be excluded from the total Net Rentable Area of the
applicable Unencumbered Real Estate when making such calculation), and (B) an
aggregate occupancy level of tenants (excluding the Company or any of its
Affiliates) under Leases in such Unencumbered Real Estate (but not any tenant
having under Lease 25,000 square feet or more on a holdover or month-to-month
basis) which are paying rent and which are not in default of at least
eighty-five percent (85%) (or 0% during the Specified Period and 70% during each
of the fiscal quarters ended December 31, 2021 and March 31, 2022) of the Net
Rentable Area within such Unencumbered Real Estate for the previous fiscal
quarter of the Company based on bona fide arm’s-length tenant Leases requiring
current rental payments and which are in full force and effect;


Section 1.5. Schedule B of the Note Purchase Agreement is hereby amended by
inserting the following additional definitions:


“Cash and Cash Equivalents” means (a) cash, (b) securities issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentally thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (c) Dollar denominated time and
demand deposits and certificates of deposit of (i) any Noteholder or any of its
Affiliates; (ii) any domestic commercial bank having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P Global Inc. and its successors (“S&P”) is at least A-2 or the
equivalent thereof or from Moody’s Investors Service, Inc. and its successors
(“Moody’s”) is at least P-2 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than one (1) year
from the date of acquisition, (d) commercial paper and variable or fixed rate
notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within one (1) year of the date of
acquisition, (e) repurchase agreements with a bank or trust company (including
any of the Noteholders) or securities dealer having capital and surplus in
excess of $500,000,000 for direct obligations issued by or fully guaranteed by
the United States of America in which the Company or their Subsidiaries shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations and (f) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by financial institutions having capital of at least $500,000,000
and the portfolios of which are limited to investments of the character
described in the foregoing subdivisions (a) through (e).





--------------------------------------------------------------------------------



“Liquidity Amount” means, as of any date of determination, the sum of (a) the
aggregate amount of Unrestricted Cash and Cash Equivalents held by the Company
and the Trust on such date, plus (b) the aggregate principal amount that is
available for borrowing under any Material Credit Facility; provided that the
maturity of such Material Credit Facility is at least one year from such date of
determination; minus (c) the aggregate principal amount of Indebtedness
outstanding on such date of determination that is payable or required to be paid
on or prior to the last day of the Specified Period, and minus (d) the aggregate
amount of cash declared dividends and/or other cash distributions to be made
during the Specified Period.


“Specified Fiscal Quarter” means each of the fiscal quarters of the Company
ended June 30, 2020, September 30, 2020, December 31, 2020, March 31, 2021, June
30, 2021 and September 30, 2021.


“Specified Period” means the period from June 30, 2020 through and including
September 30, 2021.


“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of the aggregate amount of Cash and Cash Equivalents (valued at fair
market value) which is Unrestricted. As used in this definition, “Unrestricted”
means the specified asset is not subject to any escrow, cash trap, reserves,
Liens (other Liens permitted under Section 10.5) or claims of any kind in favor
of any Person.


Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE TRUST.


Section 2.1. To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company and the Trust jointly and severally
represent and warrant to the Noteholders that:


(a) this Second Amendment has been duly authorized, executed and delivered by
the Company and the Trust and this Second Amendment constitutes the legal, valid
and binding obligation, contract and agreement of the Company and the Trust
enforceable against each of them in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;


(b) the Note Purchase Agreement, as amended by this Second Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company and the Trust enforceable against each of them in accordance with
their respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;


(c) the execution, delivery and performance by the Company and the Trust of this
Second Amendment (i) have been duly authorized by all requisite partnership or
corporate action and, if required, shareholder action, (ii) do not require the
consent or approval of any governmental or regulatory body or agency and (iii)
will not (A) violate (1) any provision of law, statute, rule or regulation or
the Company’s or the Trust’s other limited partnership agreement, trust
agreement or charter documents, (2) any order of any court or any rule,
regulation or order of any other agency or government binding upon the Company
or the Trust or (3) any provision of any material indenture, agreement or other
instrument to which either the Company or the Trust is a party or by which their
properties or assets are or may be bound, or (B) result in a breach or
constitute (alone or with due notice or lapse of time or both) a default under
any indenture, agreement or other instrument referred to in clause (iii)(A)(3)
of this Section 2.1(c);


(d) as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing; and





--------------------------------------------------------------------------------



(e) neither the Company, the Trust nor any of their Affiliates has paid or
agreed to pay any fees or other consideration, or given any additional security
or collateral, or shortened the maturity or average life of any Indebtedness or
permanently reduced any borrowing capacity, in each case, in favor of or for the
benefit of any creditor of the Company, the Trust any Subsidiary or any
Affiliate, solely in consideration for the changes contemplated by or similar in
nature to the changes in this Second Amendment other than the fees contemplated
in Section 3.1(e) below and the equivalent fees paid to the holders pursuant to
the agreements referenced in Section 3.1(b) below.


SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS SECOND AMENDMENT.


Section 3.1. This Second Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:


(a) executed counterparts of this Second Amendment, duly executed by the
Company, the Trust and the holders of at least 50% of the outstanding principal
of the Notes, shall have been delivered to the holders of Notes;


(b) the holders of Notes shall have received evidence satisfactory to them that
each of the following shall have been amended in form and substance consistent
with this Second Amendment: (i) the Note Purchase Agreement dated as of June 27,
2013 among the Company, the Trust and each of the “Purchasers” listed in
Schedule A attached thereto, (ii) the Note Purchase and Private Shelf Agreement
dated as of May 28, 2014 among the Company, the Trust and each of the
“Purchasers” listed in Schedule A thereto, (iii) the Note Purchase Agreement
dated as of August 19, 2016 among the Company, the Trust and each of the
“Purchasers” listed in Schedule A thereto, (iv) the Note Purchase Agreement
dated as of December 21, 2017 among the Company, the Trust and each of the
“Purchasers” listed in Schedule A thereto and (v) the Note Purchase Agreement
dated as of December 27, 2019 among the Company, the Trust and each of the
“Purchasers” listed in Schedule A thereto;


(c) the holders of Notes shall have received a copy of the resolutions of the
Board of Trustees of the Trust authorizing the execution, delivery and
performance by the Company and the Trust of this Second Amendment, certified by
its Secretary or an Assistant Secretary;


(d) the recitals set forth above and the representations and warranties of the
Company and the Trust set forth in Section 2 hereof are true and correct on and
with respect to the date hereof;


(e) each holder of a Note shall have received an amendment fee in an amount
equivalent to 0.10% of the outstanding principal amount of its Note; and


(f) to the extent invoiced at least one (1) Business Day prior to the date
hereof, the fees and expenses of Chapman and Cutler, LLP, counsel to the
Noteholders, shall have been paid by the Company, in connection with the
negotiation, preparation, approval, execution and delivery of this Second
Amendment.


Upon receipt of all of the foregoing, this Second Amendment shall become
effective.


SECTION 4. CONFIRMATION OF SUBSIDIARY GUARANTIES.


Section 4.1. By its execution of this Second Amendment, each Subsidiary
Guarantor reaffirms its obligations under its Subsidiary Guaranty and
acknowledges that it is aware of this Second Amendment and that its Subsidiary
Guaranty remains in full force and effect and extends to all obligations of the
Company under the Note Purchase Agreement as amended by this Second Amendment
and as may be further amended, amended and restated, modified or supplemented
from time to time.











--------------------------------------------------------------------------------





SECTION 5. MISCELLANEOUS.


Section 5.1. This Second Amendment shall be construed in connection with and as
part of the Note Purchase Agreement, and except as modified and expressly
amended by this Second Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.


Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Purchase Agreement without making specific reference to
this Second Amendment but nevertheless all such references shall include this
Second Amendment unless the context otherwise requires.


Section 5.3. The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


Section 5.4. This Second Amendment shall be governed by and construed in
accordance with New York law, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.


Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Second Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.








[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Second Amendment and return it to the Company, whereupon
this Agreement shall become a binding agreement among each of the undersigned.


RPT REALTY, L.P.


By: RPT Realty
Its: General Partner


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RPT REALTY


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO GATEWAY LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO PARKWAY LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


CROFTON 450 LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO WEBSTER PLACE LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO CENTENNIAL SHOPS LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO



--------------------------------------------------------------------------------



MARKET PLACE 450 LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO JACKSONVILLE LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RAMCO LAKEHILLS LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


SPRING MEADOWS LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO


RPT WEST OAKS II LLC, a Delaware limited liability company


By: /s/ Michael Fitzmaurice
Name: Michael Fitzmaurice
Title: EVP, CFO



--------------------------------------------------------------------------------



Accepted and Agreed to on the date first written above:


AMERICAN GENERAL LIFE INSURANCE COMPANY
THE VARIABLE ANNUITY LIFE INSURANCE COMPANY
THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK


By: AIG Asset Management (U.S.), LLC, as Investment Adviser


By: /s/ David Patch
Name: David Patch
Title: Managing Director



